Exhibit 2.5 STOCK PURCHASE AGREEMENT dated as of April 1, 2009 by and among REPUBLIC SERVICES, INC., CHAMBERS DEVELOPMENT OF NORTH CAROLINA, INC., ALLIED WASTE NORTH AMERICA, INC. and WASTE CONNECTIONS, INC. STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is executed and delivered effective as of April 1, 2009, by and among REPUBLIC SERVICES, INC., a Delaware corporation (“RSG”), ALLIED WASTE NORTH AMERICA, INC., a Delaware corporation (“Seller”), CHAMBERS DEVELOPMENT OF NORTH CAROLINA, INC., a North Carolina corporation (the “Company”) (RSG, Seller and the Company are sometimes referred to herein individually as a “Seller Party” and collectively as the “Seller Parties”), and WASTE CONNECTIONS, INC., a Delaware corporation (“Buyer”). RECITALS WHEREAS, Buyer, RSG and certain affiliates of Buyer and RSG are parties to that certain Amended and Restated Asset Purchase Agreement, dated as of April 1, 2009 (the “Asset Purchase Agreement”), which amends and restates that certain Asset Purchase Agreement executed and delivered effective as of February 6, 2009, by and among Buyer, RSG and the other signatories thereto (capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Asset Purchase Agreement); WHEREAS, the Company owns and operates (i) the Anson County Landfill located at 375 Allied Road, Polkton, NC 28135 (the “Landfill”) and (ii) the solid waste disposal business conducted at the Landfill (the “Business”); and WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the issued and outstanding shares of capital stock of the Company (the “Shares”), on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants in this Agreement and other good and valuable consideration, received to the full satisfaction of each of the parties, the parties agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES; CHAMBERS COMPANY ASSETS 1.1Purchase and Sale of Shares.On the terms and subject to the conditions set forth in this Agreement and the Asset Purchase Agreement, at the Closing, Buyer shall purchase from Seller, and Seller shall sell and deliver to Buyer, all of the Shares, free and clear of all Encumbrances. 1.2Chambers Company Assets.The Company’s right, title and interest that it possesses in and to the following assets, as the same shall exist as of the Closing Date, are referred to herein as the “Chambers Company Assets”: (a)The real property, improvements and fixtures owned by the Company, and the Company’s leasehold interests in certain real property and improvements, in each case which are listed on Schedule 1.2(a) (such owned and leased assets of the Company are referred to as the “Owned Real Property” and the “Leased Real Property,” respectively, and collectively as the “Real Property”); (b)The tangible personal property, including vehicles (“Rolling Stock”), owned or leased by the Company as of the Closing that is listed on Schedule 1.2(b); (c)Subject to Section 1.7: (i)all Contracts and other rights to provide disposal services to the active customers identified on Schedule 1.2(c)(i) at the Landfill (the accounts to service such customers at such disposal facilities are collectively referred to herein as the “Chambers Disposal Accounts,” and the Contracts or other rights to service the Chambers Disposal Accounts are collectively referred to herein as the “Chambers Disposal Contracts”); Schedule 1.2(c)(i): (i) identifies such Chambers Disposal Accounts by customer number, disposal volume, rate, type of waste stream and revenue as of the most recent month ended prior to the date hereof; (ii) will be updated within 5 Business Days prior to the Closing Date to identify the Chambers Disposal Accounts with respect to the Chambers Disposal Contracts as of such date by customer name, billing address, number, zip code, disposal volume, rate, type of waste stream and revenue as of the most recent month ended prior to the Closing Date; and (iii) will be updated within 5 Business Days following the Closing Date to identify all customer information relating to the final Chambers Disposal Accounts transferred as of the Closing Date, including customer name, billing address, number, zip code, disposal volume, rate, type of waste stream and revenue as of the most recent month ended prior to the Closing Date; (ii)The leases relating to the machinery, heavy equipment and materials handling equipment (in each case, other than Rolling Stock) (collectively, the “Equipment”) listed on Schedule 1.2(c)(ii) (collectively, the “Equipment Leases”); (iii)The real property-related leases, occupancy agreements, licenses or similar agreements, and any amendments thereto, listed on Schedule 1.2(c)(iii) (collectively, the “Real Estate Leases”); (iv)The additional Contracts listed on Schedule 1.2(c)(iv) (together with the Contracts listed onSchedules 1.2(c)(i) through (iii), the “Specified Chambers Company Contracts”); and (v)The IP Rights listed on Schedule 1.2(c)(v). (d)All accounts receivable of the Company arising from the Chambers Disposal Accounts which will be listed on Schedule 1.2(d) (collectively, the “Accounts Receivable”), which schedule will be delivered by Seller to Buyer within 5 Business Days following the Closing Date, provided, however, that Accounts Receivable shall exclude any inter-company accounts receivable and accounts receivable of the Company related to any National
